Contacts: Wyeth: Media Contact: Sal Foti Wyeth Pharmaceuticals (484) 865-3490 Investor Contact: Justin Victoria Wyeth (973) 660-5340 Progenics Pharmaceuticals, Inc.: Investor Contacts: Richard W. Krawiec, Ph.D. Vice President Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Dory A. Lombardo Senior Manager Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media Contact: Aline Schimmel WeissComm Partners (312) 284-4706 NEW ENGLAND JOURNAL OF MEDICINE PUBLISHES RESULTS FROM A RELISTOR PHASE 3 CLINICAL STUDY Study Demonstrated Efficacy of RELISTOR for Use in Advanced-Illness Patients with Opioid-Induced Constipation Collegeville, Pa., and Tarrytown, N.Y., May 28, 2008 – Wyeth Pharmaceuticals, a division of Wyeth (NYSE: WYE), and Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced the publication of results from a pivotal phase 3 trial of RELISTORTM (methylnaltrexone bromide) subcutaneous injection in the May 29, 2008 issue of the New England Journal of Medicine. RELISTOR is a newly approved therapy for the treatment of opioid-induced constipation (OIC) in patients with advanced illness who are receiving palliative care, when response to laxative therapy has not been sufficient. The clinical study showed that significantly more OIC patients with advanced illness experienced bowel movements (laxation) within four hours of receiving their first dose of subcutaneous RELISTOR than patients receiving placebo, without the use of a rescue laxative (48 percent vs. 15 percent; P<0.001). The study also demonstrated that RELISTOR did not impair the ability of opioids to provide pain relief, and the drug was generally well tolerated. “Effectively managing pain is critical for patients with advanced illness,” says Jay Thomas, M.D., Ph.D., a lead author of the study and Clinical Medical Director of The San Diego Hospice and the Institute for Palliative Medicine. “However, the side effects associated with many pain medications can represent a significant barrier to providing good pain management for those patients. The data published in NEJM are particularly exciting because not only do they demonstrate that RELISTOR has the potential to relieve OIC effectively, but that it does so without interfering with much-needed pain relief.” Each year, more than 1.5 million Americans receive palliative care due to an advanced illness, such as incurable cancer, end-stage heart and lung disease, or AIDS. A considerable number of these patients are prescribed opioids to manage their pain,and experts say that constipation occurs in practically all of them. However, for many, laxatives do not provide sufficient relief.RELISTOR, administered via subcutaneous injection, is a peripherally acting mu-opioid receptor antagonist that counteracts the constipating effects of opioid pain medications in the gastrointestinal tract without impacting opioid-mediated analgesic effects on the central nervous system. Study Design and Results The double-blind, randomized, placebo-controlled phase 3 trial examined the efficacy and safety of subcutaneous RELISTOR in relieving OIC in patients with an advanced illness. Co-primary end points were the proportion of patients with a rescue-free bowel movement within four hours of the first dose, and the proportion of patients with rescue-free bowel movements occurring within four hours of at least two of the first four doses, both compared to placebo.Patients who completed the two-week, placebo-controlled trial were eligible to enter a subsequent three-month, open-label extension study.Patients in the extension study received RELISTOR as needed, not more frequently than once daily, for up to three months. In the double-blind phase of the study,48 percent of patients experienced a bowel movement within four hours of receiving the first dose of RELISTOR (0.15 mg/kg), more than three times the rate seen in patients treated with placebo (15 percent; P<0.001). Half of the RELISTOR patients who responded within 4 hours did so within 30 minutes.
